Case 1:17-cv-04275-RPK-RML Document 274 Filed 07/01/20 Page 1 of 2 PageID #: 6636



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE AND CASUALTY
  INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, ALLSTATE
  NEW JERSEY INSURANCE COMPANY, ALLSTATE NEW JERSEY PROPERTY
  AND CASUALTY INSURANCE COMPANY, ALLSTATE PROPERTY AND
  CASUALTY INSURANCE COMPANY, AND NORTHBROOK INDEMNITY
  COMPANY,
                                              Plaintiffs,
             -against-
  ARTUR AVETISYAN, ZINOVY AYZENBERG, DANIEL BATUROV, ALEXANDER
  BLANTZ, ALEXANDR CHERNYSHEV, LEVY DAVIDOV, TATYANA FEDEROV,                       17-CV-4275
  OLGA GINDINOVA, JANE GOMBERG, NAUM GOMBERG, ANNA                                 (RPK)(RML)
  GORBACHEVA, LENNY KAGAN, ALBERT KHAIMOV, MURDAKHAY
  KHAIMOV, YEFIM KLIKSHTEYN, ZLATISLAV KOMISARCHIK, ALEXANDRA                    MOTION FOR
  MATLYUK, GREGORY MILLER, EDWARD MOLDOVANKSY, INESSA                             A DEFAULT
  MUCHNIK, SERGE OGAN, IGOR SARNOV, BRUNO SKAPARS, ACE                            JUDGMENT
  ORTHOPEDIC SERVICES, INC., ADVANCED ORTHOPEDIC SOLUTIONS INC.,                 PURSUANT TO
  ADVANCED PHARMACY, INC., ALMATCARE MEDICAL SUPPLY INC., AOM                    FED. R. CIV. P.
  MEDICAL SUPPLY, INC., AVA CUSTOM SUPPLY INC., BA2RO INC., DAILY                     55
  MEDICAL EQUIPMENT DISTRIBUTION CENTER, INC., EAST 19 MEDICAL
  SUPPLY CORP., GERRITSEN MEDCARE INC., HELPFUL MEDICAL SUPPLY,
  CORP., LENEX SERVICES INC., LIDA’S MEDICAL SUPPLY INC., LIFE
  EQUIPMENT INC., MED EQUIPMENTS SERVICE, INC., ORION SUPPLIES
  INC., PROMPT MEDICAL SUPPLY INC., RIGHT CHOICE MEDICAL SUPPLY
  INC., SKAPARS HEALTH PRODUCTS INC., SMART CHOICE MEDICAL
  SUPPLY, INC., TOP Q INC., VOORHIES HEALTH CARE PRODUCTS, INC.,
  WELL CARE MEDICAL EQUIPMENT LLC, XVV, INC., IGAL BLANTZ,
  GALA TRADING INC., IG&NAT SERVICES, INC., JOHN DOES 1 THROUGH
  20 AND ABC CORPORATIONS 1 THROUGH 20,

                                              Defendants.

         PLEASE TAKE NOTICE that upon the annexed declaration of James A. McKenney,

  Esq., dated July 1, 2020, and exhibits attached thereto, declaration of Michael Bruno, dated

  June 5, 2020, the accompanying Memorandum of Law in support of this motion, and upon all

  prior pleadings and proceedings herein, Plaintiffs Allstate Insurance Company, Allstate Fire and

  Casualty Insurance Company, Allstate Indemnity Company, Allstate New Jersey Insurance

  Company, Allstate New Jersey Property and Casualty Insurance Company, Allstate Property and

  Casualty Insurance Company, and Northbrook Indemnity Company (collectively “Plaintiffs”), will
Case 1:17-cv-04275-RPK-RML Document 274 Filed 07/01/20 Page 2 of 2 PageID #: 6637


  move this Court before the Honorable Rachel P. Kovner, at the United States Courthouse, 225

  Cadman Plaza East, Brooklyn, New York, for an Order pursuant to Rule 55(b)(2) of the Federal

  Rules of Civil Procedure granting Plaintiffs a Default Judgment against Defendants Artur

  Avetisyan, Alexandra Matlyuk, Gregory Miller, Almatcare Medical Supply Inc., AVA Custom

  Supply, Inc., Daily Medical Equipment Distribution Center, Inc., and IG & NAT Services, Inc.

  Dated: New York, New York,
         July 1, 2020


                                                 Morrison Mahoney, LLP


                                             By: __/s/ James A. McKenney____
                                                Robert A. Stern
                                                James A. McKenney
                                                Lee Pinzow
                                                Attorneys for Plaintiffs
                                                Wall Street Plaza
                                                88 Pine Street, Suite 1900
                                                New York, New York 10005
                                                T: (212) 825-1212
                                                F: (212) 825-1313




                                                2
